    Case 16-27850        Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                     Desc Main
                                        Document     Page 1 of 21




Dated: January 18, 2019
The following is SO ORDERED:


                                                            ________________________________________
                                                                        David S. Kennedy
                                                            UNITED STATES CHIEF BANKRUPTCY JUDGE


____________________________________________________________



                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TENNESSEE
                                       WESTERN DIVISION


        In re

        William H. Thomas, Jr.,                                                 Case No. 16-27850-K

        aka Bill Thomas,

        Debtor.                                                                 Chapter 11

        SSN: xxx – xx – 8251


    MEMORANDUM AND ORDER RE “CLEAR CHANNEL OUTDOOR, INC.’S RENEWED
      MOTION FOR APPOINTMENT OF CHAPTER 11 TRUSTEE” COMBINED WITH
                      NOTICE OF THE ENTRY THEREOF


                                               INTRODUCTION

        Clear Channel Outdoor, Inc. (“Clear Channel”), a prepetition judicial lien creditor, filed the instant

motion under 11 U.S.C. § 1104(a)(1)-(2) (“Motion”) originally seeking the appointment of a Chapter 11

trustee with “limited powers.”1 Creditor, the Tennessee Department of Transportation (“TDOT”), and

Tennison Brothers, Inc., also a prepetition judicial lien creditor (“Tennison Brothers”), each filed a notice


1
 Clear Channel subsequently orally modified the relief sought at a pre-trial conference held on December 18, 2018,
and reiterated its modified position at this Court’s hearing on the Motion held on January 15, 2019. Clear Channel
now seeks the appointment of a Chapter 11 trustee with full authority and powers as allotted by the Bankruptcy Code.
    Case 16-27850       Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                    Desc Main
                                       Document     Page 2 of 21


 of joinder regarding Clear Channel’s Motion.2 This Motion resulted in three written objections or responses

thereto filed by Mrs. Lynn Schadt Thomas (“Mrs. Thomas”), William H. Thomas, Jr., aka Bill Thomas, the

above-named debtor (“Mr. Thomas”), and the United States Trustee for Region 8 respectively. It is noted

that the United States Trustee also filed a “Motion to Dismiss or, in the Alternative, Convert Chapter 11

Case to Case Under Chapter 7.” The attorneys for all of the immediate parties in interest participated in the

oral arguments for and against the Motion that were held and heard in open court on January 15, 2019.

        The ultimate question for judicial determination here is whether “cause” exists as contemplated

under 11 U.S.C. § 1104(a)(1), such that a Chapter 11 trustee should be appointed in lieu of Mr. Thomas

continuing to serve as a debtor in possession, or whether such appointment of a trustee is in the interests of

creditors as contemplated under 11 U.S.C. § 1104(a)(2).

        This is a core proceeding under 28 U.S.C. § 157(b)(2)(A). Accordingly, the Court has both the

statutory and constitutional authority to hear and determine these proceedings subject to the statutory

appellate provisions of 28 U.S.C. § 158(a)(1) and Part VIII (“Bankruptcy Appeals”) of the Federal Rules

of Bankruptcy Procedure. The following shall constitute the Court’s findings of fact and conclusions of

law in accordance with Rule 7052 of the Federal Rules of Bankruptcy Procedure.


              DISCUSSION OF BACKGROUND FACTS AND INFORMATION AND
                   PROCEDURAL HISTORY OF THIS CHAPTER 11 CASE

        This Chapter 11 case arises out of more than a decade of litigation and legalistic bickering primarily

between Mr. Thomas and the two judgment creditors, Clear Channel and Tennison Brothers. As such, a

detailed discussion of the relevant pre- and postpetition background facts and procedural history of this

Chapter 11 case may be helpful here and may be summarized as follows.

        Mr. Thomas, who currently serves here as a Chapter 11 debtor in possession, is also a licensed

attorney and businessman. He is a resident of the State of Tennessee and also a resident of the State




2
  For the purposes of this Memorandum and Order, Clear Channel and Tennison Brothers will be collectively referred
to as the “Creditors” and TDOT will remain separate and distinct.

                                                        2
 Case 16-27850        Doc 526     Filed 01/18/19 Entered 01/18/19 14:34:01              Desc Main
                                   Document     Page 3 of 21


 of Florida, and has business ventures in Memphis, Tennessee. Clear Channel is a Delaware corporation

with its principal address located in San Antonio, Texas; however, at all relevant times here, Clear

Channel owned and/or operated billboard advertising structures in Shelby County, Tennessee.

Tennison Brothers is a corporation with its principal office located in Memphis, Tennessee. Clear

Channel and Tennison Brothers are pre-Chapter 11 Tennessee judicial lien creditors of Mr. Thomas.

TDOT is a Tennessee governmental agency with its headquarters located in Nashville, Tennessee, who

also is a creditor in this case. Mrs. Thomas is the wife of Mr. Thomas and also an asserted creditor

here.

        On September 11, 2017, Clear Channel filed a motion seeking the appointment of a Chapter

11 trustee under 11 U.S.C. § 1104(a)(1) and (2) (“First Trustee Motion”). Dkt. No. 297. Thereafter,

on September 18, 2017, Tennison Brothers filed a Notice of Joinder. Dkt. No. 303. An Objection

thereto was filed by Mr. Thomas on September 25, 2017. Dkt. No. 308. The First Trustee Motion

came to be heard by this Court on September 27, 2017, whereupon this Court at the early stages of this

case denied the First Trustee Motion, but “without prejudice to a future motion being refiled for a

change of circumstances not heretofore raised at this hearing.” See Dkt. No. 311.

        On October 26, 2018, Glankler Brown, PLLC (“Glankler Brown”), Memphis counsel for Mr.

Thomas in this Chapter 11 case, filed an “Emergency Motion to Withdraw as the Attorney of Record.”

Dkt. No. 441.    As reasons for seeking to withdraw, Glankler Brown asserted that numerous

disagreements had arisen with Mr. Thomas and that Mr. Thomas “insisted on taking positions which

are contrary to the advice of counsel and had on occasion taken positions which [they] consider

repugnant or imprudent.” See Dkt. No. 441, p. 2. After notice, that matter came to be heard before

this Court on October 30, 2018; and an Order granting the withdrawal was entered on November 20,

2018, without opposition. Dkt. No. 461.

        Ten days later, on November 30, 2018, Clear Channel filed a “Renewed Motion for

Appointment of Chapter 11 Trustee,” requesting the appointment of a Chapter 11 trustee with “limited
                                                  3
 Case 16-27850        Doc 526      Filed 01/18/19 Entered 01/18/19 14:34:01               Desc Main
                                    Document     Page 4 of 21


 powers.” Dkt. No. 472, p. 2. On December 6, 2018, TDOT filed a Notice of Joinder to the Motion,

Dkt. No. 480, and on December 7, 2018, Tennison Brothers filed the same, Dkt. No. 481 (collectively

referred to as “Related Joinders”). An Objection to the Motion and Related Joinders was filed by Mrs.

Thomas on December 11, 2018, putting forth three main arguments: (1) there is no cause for the

appointment of a Chapter 11 trustee and Creditors have failed to demonstrate same; (2) Clear Channel

and Tennison Brothers do not have a pecuniary interest in the bankruptcy estate and their interests

should be disregarded for purposes of the analysis under § 1104(a)(2); and (3) Mrs. Thomas is

preparing to file a confirmable Chapter 11 creditor plan. Dkt. No. 493. On December 13, 2018, the

United States Trustee filed a Response to the Motion stating that it takes no position on the Motion,

but that “[i]f the Court concludes to direct the appointment of a Chapter 11 trustee, the codified scheme

in the Bankruptcy Code and Rules should not be altered with respect to the rights, powers and duties

of a trustee appointed under 11 U.S.C. § 1104(a).” Dkt. No. 496, p. 3. It is important to note that the

United States Trustee also filed a motion to dismiss this case or, in the alternative, to convert the

Chapter 11 case to a liquidating case under Chapter 7. Dkt. No. 497. Mr. Thomas filed a “Response”

to the Motion and Related Joinders on December 14, 2018, alleging three main issues: (1) objecting to

the appointment of a Chapter 11 trustee “because creditors Clear Channel Outdoor and Tennison

Brothers have failed to set forth any change in circumstances since their last Motions for the

Appointment of a Trustee were denied”; (2) asserting that such creditors had a right to file their own

plan of reorganization but have not done so; and (3) incorporating the objection of Mrs. Thomas by

suggesting that the claims of Clear Channel and Tennison Brothers “should be subordinated or denied

based upon their punitive nature to all claims of unsecured creditors.” Dkt. No. 501.

        All of these matters came before this Court on December 18, 2018, for a combined pre-trial

conference, whereupon each interested party had the opportunity to, inter alia, provide a general

overview of their positions and arguments. It should be noted that at the pre-trial conference Clear

Channel orally amended its Motion by eliminating its request for the appointment of a Chapter 11
                                                   4
 Case 16-27850         Doc 526      Filed 01/18/19 Entered 01/18/19 14:34:01               Desc Main
                                     Document     Page 5 of 21


 trustee with limited powers and agreeing with the United States Trustee’s position that, if appointed, it

should be a Chapter 11 trustee with full powers and duties. This oral amendment has now been reduced

to writing and filed with the Court. See Dkt. No. 520 (“Clear Channel submits that the appointment of

a Chapter 11 Trustee with all powers and authority allowed under the Federal Rules of Bankruptcy

Procedure is the proper course of action to move this bankruptcy to conclusion.”). Tennison Brothers

and TDOT orally agreed with the United States Trustee’s position as well. This Court held a hearing

on the merits on the instant Motion, Related Joinders, objections, and responses thereto on January 15,

2019. All attorneys representing the interested parties were present at the hearing. After notice and

opportunity for a hearing, all matters were taken under advisement. Before discussing the Motion, the

Court felt it may be somewhat beneficial to provide a more detailed summary of the extensive

background history including the legalistic bickering among Clear Channel, Tennison Brothers,

TDOT, and Mr. Thomas to exhibit their relationships with one another.

                         Clear Channel, Tennison Brothers, and Mr. Thomas

        Clear Channel and Tennison Brothers entered into a lease agreement (“Lease”) on August 19,

2004, for the erection of a billboard on Tennison Brothers’ property located at 450 North Bellevue,

Memphis, Tennessee 38105 (“Tennison Brothers Site”). See Tennison Bros. v. Thomas, 556 S.W.3d

697, 704 (Tenn. Ct. App. 2017) (hereinafter “Tennison II”)). Within days of the execution of the Lease

between Clear Channel and Tennison Brothers, Mr. Thomas entered into a written lease with Southern

Millwork and Lumber Company, the owner of the real property adjacent to the Tennison Brothers Site.

Id. Mr. Thomas also intended to construct a billboard on said real property. Id. At the time, the

Tennessee Billboard Regulation and Control Act (“the Billboard Act”) required permits to be obtained

prior to constructing a billboard. Id.; see also TENN. CODE ANN. § 54-21-101, et seq. However,

because of the proximity of the two properties, only one party could be awarded a permit. Id.

        On or about August 24, 2004, Clear Channel applied for and was granted a permit to erect its

billboard on the Tennison Brothers Site by TDOT, which happened to be around the same day Mr.
                                                    5
 Case 16-27850        Doc 526      Filed 01/18/19 Entered 01/18/19 14:34:01                 Desc Main
                                    Document     Page 6 of 21


 Thomas had applied for and was denied the same for the adjacent real property. Id. at 704-05. Mr.

Thomas, then, requested an administrative hearing before TDOT concerning its decision to grant Clear

Channel a permit instead of him. Id. at 705. The legal battle over who should be awarded a permit to

construct a billboard lasted approximately two years and resulted in a loss for Mr. Thomas. Id.

However, the Creditors as well as TDOT did not know that Mr. Thomas had already constructed a

billboard on the adjacent real property without a permit issued by the State of Tennessee. Id. at 706.

Upon learning this fact, a demand was made on Mr. Thomas to remove his billboard, but he refused.

Id. This led to a lawsuit being filed by Tennison Brothers in the Chancery Court of Shelby County,

Tennessee (“Chancery Court”), in which the complaint alleged, inter alia, that Mr. Thomas “illegally

constructed [a] billboard [that] interferes with the construction of the billboard on the Plaintiff’s

property,” and more specifically that Mr. Thomas “maliciously and intentionally” interfered with

business relationships, induced breach of contract, and created a public nuisance by failing to remove

the billboard. Id. at 706-07; see also Dkt. No. 123, Ex. 2 at ¶¶ 15, 19-22, 28-29, 33-35.

        Tennison Brothers named Clear Channel as a third-party defendant in the lawsuit, in which it

answered and filed a cross-complaint against Mr. Thomas asserting various causes of action, including

intentional interference with its business relationship with Tennison Brothers and statutory inducement

to breach a contract. Id. at 707; see also Dkt. No. 122, Ex. 1 at ¶¶ 19-25, 27, 29-36, 38-41. Apparently,

Mr. Thomas consistently refused to adequately respond to discovery in the Shelby County Chancery

Court matter, despite two prior court orders compelling him to do so. Id. at 707-08. As such, the

Chancery Court entered an Order on November 20, 2009, striking Mr. Thomas’s answer and entering

a default judgment against him. Id. Moreover, approximately six months later, Mr. Thomas, once

again, refused to participate in and produce discovery, thereby causing the Chancery Court to enter a

second Order forbidding Mr. Thomas from presenting proof related to damages and only allowing him

the opportunity to cross-examine witnesses presented by other parties related to damages. Id. at 708-

09.
                                                   6
    Case 16-27850      Doc 526      Filed 01/18/19 Entered 01/18/19 14:34:01                 Desc Main
                                     Document     Page 7 of 21


        After the hearing on damages, the Chancery Court found that Tennison Brothers and Clear

Channel did not provide sufficient proof to conclude that Mr. Thomas had an improper motive, as is

required to support a claim of intentional interference with business relationships, and therefore no

damages were awarded. Id. at 709-10. Both Tennison Brothers and Clear Channel appealed to the

Tennessee Court of Appeals, and it reversed the Chancery Court’s findings and conclusions. Id. at

710. The Tennessee Court of Appeals determined that Tennison Brothers and Clear Channel had

properly pled, inter alia, the elements for intentional interference with business relationships, that the

trial court erred by going outside the pleadings to consider the issue of liability since there were well-

pled facts in the respective complaints, and that Mr. Thomas had admitted to his improper motive when

the default judgment was entered against him. Id.; see Tennison Bros. v. Thomas, 2014 WL 3845122,

at *1 (Tenn. Ct. App. Aug. 6, 2014) (hereinafter “Tennison I”).

        On remand from the Tennessee Court of Appeals, the Shelby County Chancery Court

appointed a Special Master to calculate the amount and type of damages that should be awarded to

Tennison Brothers and Clear Channel for Mr. Thomas’s tortious actions.               Tennison II at 711.

Ultimately, the Chancery Court adopted the report of the Special Master in its entirety and entered a

final judgment awarding damages to Tennison Brothers in the amount of $1,094,670.94 and Clear

Channel in the amount of $3,906,000. Id. at 712.

        Mr. Thomas appealed the Chancery Court’s decision, and the Tennessee Court of Appeals affirmed

the Chancery Court. Id. Mr. Thomas raised various issues on appeal, some of which were rejected and

others of which were waived. Id. Particularly, it should be specifically noted here that the Tennessee Court

of Appeals considered the fact that Mr. Thomas had received a favorable ruling in the United States District

Court for the Western District of Tennessee that declared the Tennessee Billboard Act unconstitutional, and

stated that “[o]nce again, we conclude that Thomas cannot pursue this argument on appeal due to the entry

of default judgment against him.” Id. at 730-31. The Tennessee Court of Appeals stated further as follows:




                                                     7
    Case 16-27850         Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                 Desc Main
                                         Document     Page 8 of 21


                       Thomas claims that the district court’s ruling regarding
                   constitutionality renders the plaintiffs unable “to recoup under said
                   unconstitutional provisions” in the future. However, the plaintiffs in this
                   case are not attempting to “recoup” under the Billboard Act. They are
                   entitled to damages for the tort claims set forth in their complaints, for
                   which they obtained a default judgment.

Id. at 731 (emphasis added).

           Clear Channel and Tennison Brothers have both filed proofs of claim in this Chapter 11 case based

upon the prepetition judgments rendered by the Tennessee State Court on February 4, 2016, against Mr.

Thomas. See Proof of Claim Nos. 4 and 7. However, Mr. Thomas now disputes these claims and has filed

an objection to the claims (and the prepetition Tennessee State Court judgments) of both Clear Channel and

Tennison Brothers in, for example, his official bankruptcy schedules, oral statements made in open court,

and written pleadings filed with this Court. See Dkt. No. 451; see also Dkt. No. 39, Sch. E. In addition to

the pending appeal regarding this Court’s Memorandum and Opinion in Adversary Proceeding Nos. 16-

00260 and 16-00261 rendering the prepetition State Court judgments non-dischargeable under 11 U.S.C.

§ 523(a)(6),3 it is expressly noted that Mr. Thomas also has filed separate adversary proceedings in this

Chapter 11 case under 11 U.S.C. §§ 547 and 550 seeking to determine if the prepetition State Court

judgments were preferences under 11 U.S.C. § 547(b) or fraudulent transfers to Tennison Brothers and

Clear Channel. See Adv. Proc. Nos. 17-00157 and 17-00158 herein. It should further be noted that Mr.

Thomas has filed a “Motion for Summary Judgment” in each of the respective adversary proceedings as

well as a “Combined Motion for Summary Judgment” in the main case regarding the prepetition State Court

judgments.

                                            TDOT and Mr. Thomas

           As mentioned above, TDOT has been engaged in litigation with Mr. Thomas since August 27,

2004, when TDOT denied his application for a permit to construct a billboard. Tennison II at 704. It is

noted that TDOT denied Mr. Thomas’ application due to his request being in violation of TDOT Rules and




3
    See Dkt. No. 58 in Adv. Proc. No. 16-00260-K and Dkt. No. 52 in Adv. Proc. No. 16-00261-K.

                                                         8
    Case 16-27850       Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                    Desc Main
                                       Document     Page 9 of 21


 Regulations 1680-02-03-.03(1)(a)(4)(i)(I)4 and TDOT’s prior approval granted to Clear Channel. Id. at

704-05. On December 1, 2004, Mr. Thomas appealed the denial of his application to an Administrative

Law Judge, and as a result of such appeal, TDOT voided the permit it previously issued to Clear Channel

to erect the billboard on the Tennison Brothers Site. Id. at 705. While on appeal, Mr. Thomas apparently

constructed the billboard without first receiving permission from the State of Tennessee. Id. In addition,

in December 2005, unperceived by the Creditors and TDOT, Mr. Thomas sold the unpermitted billboard to

CBS Outdoor, who were under the impression that all matters involving the State permit had been resolved

and that TDOT had been ordered to issue a permit. Id. It should be noted that over the span of the permit

litigation, Mr. Thomas continued to participate in the TDOT administrative proceedings portraying the idea

that he still held a lease on the property and owned the “illegally constructed” billboard. Id.

        On March 5, 2007, Administrative Law Judge, the Honorable Thomas G. Stovall, issued a written

ruling that TDOT had properly issued to Clear Channel permits to construct the Tennison Billboard and

that the Thomas Billboard was illegally constructed and should be immediately removed. Tennison I at 12.

After Judge Stovall issued his ruling on March 5, 2007, Mr. Thomas refused to remove the Thomas

Billboard. Mr. Thomas then appealed the Order to the Honorable Gerald F. Nicely, the Commissioner of

TDOT. Id. On July 31, 2007, the Commissioner of TDOT issued a Final Order upholding the Order issued

by the Administrative Law Judge and held that the Thomas Billboard had been illegally constructed and

should be immediately removed. Id. After the Commissioner of TDOT issued his ruling, Mr. Thomas

nonetheless refused to remove the Thomas Billboard. Id. Since approximately 2006, TDOT sought to

remove Mr. Thomas’s signs that did not comply with the Billboard Act through a prior enforcement action

in Chancery Court. Thomas v. Schroer, 248 F. Supp. 3d 868, 874 (W.D. Tenn. 2017), reconsideration

denied September 20, 2017.

        On March 25, 2013, Mr. Thomas filed his first lawsuit in federal court against only TDOT, asserting

numerous causes of action including the challenging of the constitutionality of the Tennessee Billboard Act


4
  TENN. COMP. R. & REGS. 1680-02-03-.03(1)(a)(4)(i)(I) provided that “no two structures shall be spaced less than
1,000 feet apart on the same side of the highway.”

                                                       9
 Case 16-27850         Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                 Desc Main
                                     Document      Page 10 of 21


 on First Amendment grounds (the “First Federal Suit”). Id.; see Thomas v. Tennessee Dep’t of Transp.,

2013 WL 12099086 (W.D. Tenn. October 28, 2013) (dismissing the case and holding that TDOT is a state

agency entitled to sovereign immunity under the Eleventh Amendment). However, while the First Federal

Suit was on appeal, Mr. Thomas filed his second lawsuit against TDOT, instead this time naming multiple

Tennessee state officials in their official capacities. Schroer, 248 F. Supp. 3d at 874-75; see Dkt. No. 197,

Ex. A. The Second Federal Suit alleged that one of the many billboards he owned erected without a permit

was entitled to First Amendment protection as a display of non-commercial speech. Schroer, 248 F. Supp.

3d at 875. On March 31, 2017, the Western District of Tennessee found the Billboard Act to be an

unconstitutional, content-based regulation of speech. Id. at 894-95. Specifically, the District Court found

that the Billboard Act, as applied to Mr. Thomas’s non-commercial messages on one of his billboards

(referred to as the “Crossroads Ford Sign”), was a violation of the United States Constitution by way of the

First Amendment’s Free Speech provision. Id. Thereafter, the Commissioner of TDOT filed a motion for

reconsideration, but it was denied. See Thomas v. Schroer, 2017 WL 6489144, at *2 (W.D. Tenn.

September 20, 2017). That suit is now on appeal and pending before the Sixth Circuit.

        Aside from the aforementioned state court and federal court litigation, it should be noted that Mr.

Thomas is also still engaged in a separate state court lawsuit with TDOT. Due to the contentious

relationship, the State of Tennessee sought a restraining order, temporary injunction, declaratory judgment,

and permanent injunction in the Chancery Court in Shelby County, Tennessee, back on March 2, 2007. It

was assigned to the Honorable Chancellor Walter Evans: see case number CH-07454 therein. Numerous

pleadings appear to have been filed in that case, and several appeals also seem to have been made to the

Tennessee Court of Appeals and Tennessee Supreme Court regarding various matters. That Chancery Court

suit is ongoing.

        TDOT has filed a proof of claim in this Chapter 11 case based on violations of the Billboard Act.

See Proof of Claim No. 5. However, Mr. Thomas has objected to this claim, Dkt. No. 385, and it is an

ongoing contested matter pursuant to Bankruptcy Rule 9014(a). FED. R. BANKR. P. 9014(a). It should also



                                                     10
    Case 16-27850         Doc 526        Filed 01/18/19 Entered 01/18/19 14:34:01                      Desc Main
                                         Document      Page 11 of 21


 be noted that TDOT and Mr. Thomas have filed various pleadings regarding discovery, all of which are

currently pending and in dispute. See Dkt. Nos. 428, 429, 439, 449, 484, and 503.


                                               LEGAL ANALYSIS

         The Bankruptcy Code gives the court the authority to order the appointment of a Chapter 11 trustee

under 11 U.S.C. § 1104(a). This section provides, in pertinent part, that:

                  At any time after the commencement of the case but before confirmation
                  of the plan, on request of a party in interest or the United States trustee,
                  and after notice and a hearing, the court shall order the appointment of a
                  trustee –

                  (1) for cause, including fraud, dishonesty, incompetence, or gross
                      mismanagement of the affairs of the debtor by current management,
                      either before or after the commencement of the case, or similar cause,
                      but not including the number of holders of securities of the debtor or
                      the amount of assets or liabilities of the debtor; or

                  (2) if such appointment is in the interests of creditors, any equity security
                      holders, and other interests of the estate, without regard to the number
                      of holders of securities of the debtor or the amount of assets or
                      liabilities of the debtor.

11 U.S.C. § 1104(a). In fact, regardless of a party in interest, a bankruptcy court also has the power in

appropriate cases to appoint a trustee sua sponte.5 See 11 U.S.C. § 105(a).6

         However, “it is settled that appointment of a trustee should be the exception, rather than the rule.”

In re Sharon Steel Corp., 871 F.2d 1217, 1225 (3d Cir. 1989). “There is a strong presumption in Chapter

11 cases that the debtor-in-possession should be permitted to remain in control of the corporation absent a



5
  See also, e.g., United States v. Bond, 762 F.3d 255, 260 n.4 (2d Cir. 2014); Byrd v. Johnson (In re Byrd), 484 Fed.
Appx. 845 (4th Cir. 2012); United States Mineral Prods. Co. v. Official Comm. of Asbestos Bodily Injury & Prop.
Damage Claimants (In re United States Mineral Prods. Co.), 105 Fed. Appx. 428, 430-31 (3d Cir. 2004); Fukutomi
v. United States Trustee (In re Bibo, Inc.), 76 F.3d 256, 258 (9th Cir. 1996); Keven A. McKenna, P.C. v. Official
Comm. of Unsecured Creditors (In re Keven A. McKenna, P.C.), 2011 WL 2214763, at *4 (D.R.I. May 31, 2011);
Allen v. King, 461 B.R. 709 (D. Mass. 2011); Ngan Gung Rest. v. Official Comm. Of Unsecured Creditors (In re Ngan
Gung Rest.), 195 B.R. 593 (S.D.N.Y. 1996); In re Lynnhill Condo., 2014 WL 4629097 (Bankr. D. Md. Sept. 12, 2014);
In re Mother Hubbard, Inc., 152 B.R. 189 (Bankr. W.D. Mich. 1993).
6
 Section 105(a) of the Bankruptcy Code provides that “[n]o provision of this title providing for the raising of an issue
by a party in interest shall be construed to preclude the court from, sua sponte, taking any action or making any
determination necessary or appropriate to enforce or implement court orders or rules or to prevent an abuse of process.”
11 U.S.C. § 105(a) (emphasis added).

                                                          11
    Case 16-27850        Doc 526        Filed 01/18/19 Entered 01/18/19 14:34:01                      Desc Main
                                        Document      Page 12 of 21


 showing of need for the appointment of a trustee.” In re Natron Corp., 330 B.R. 573, 591 (Bankr. W.D.

Mich. 2005) (citation omitted). This presumption is based on the facts that the debtor in possession has a

strong sense of familiarity with the business and no trustee expense will be required, both of which will

likely benefit the creditors as well as the estate. In re Marvel Entm’t Group, 140 F.3d 463, 470 (3d Cir.

1998) (citing Sharon Steel Corp., 871 F.2d at 1226 (citation omitted)). “The debtor-in-possession is a

fiduciary of the creditors and, as a result, has an obligation to refrain from acting in a manner which could

damage the estate, or hinder a successful reorganization.” Petit v. New England Mortg. Servs., 182 B.R.

64, 69 (D. Me. 1995) (internal quotations omitted). Accordingly, appointing a trustee in a Chapter 11 case

is an extraordinary remedy. See 7 COLLIER ON BANKRUPTCY ¶ 1104.02[3][b][i] (16th ed. 2016); see also

Adams v. Marwil (In re Bayou Grp., LLC), 564 F.3d 541, 546 (2d Cir. 2009). Thus, the question of whether

a trustee should be appointed in a Chapter 11 case must be considered by the court on a case-by-case basis

considering a totality of the particular facts and circumstances, and the party moving for the appointment

of a trustee must prove the need for such by clear and convincing evidence.7 Sharon Steel Corp., 871 F.2d

at 1226.

           Section 1104(a)(1) of the Bankruptcy Code mandates the court to appoint a trustee in a Chapter 11

case upon, for example, a determination of “cause.” See Oklahoma Ref. Co. v. Blaik (In re Oklahoma Ref.

Co.), 838 F.2d 1133, 1136 (10th Cir. 1988). Yet, “a determination of cause . . . is within the discretion of



7
  It should be noted that the Sixth Circuit has not determined the appropriate burden of proof for the appointment of a
trustee under 11 U.S.C. § 1104; and there is a circuit split as to the applicable standard. The majority view, and the
one followed by two bankruptcy courts within the Sixth Circuit, is that the moving party must establish the grounds
for appointment of a trustee by clear and convincing evidence. Adams v. Marwil (In re Bayou Grp., LLC), 564 F.3d
541, 546 (2d Cir. 2009); Official Comm. of Asbestos Claimants v. G-I Holdings, Inc. (In re G-I Holdings, Inc.), 385
F.3d 313 (3d Cir. 2004); In re Sharon Steel Corp., 871 F.2d 1217, 1226 (3d Cir. 1989) (citation omitted);
Kwitchurbeliakin, LLC v. LaPorte Sav. Bank, 2011 WL 93714, at *5-6 (N.D. Ind. Jan. 10, 2011); In re Ashley River
Consulting, LLC, 2015 WL 1540941, at *9 (Bankr. S.D.N.Y. March 31, 2015); In re Biolitec, 2013 WL 1352302, at
*8 (Bankr. D.N.J. April 3, 2013); In re Microwave Prods. of America, Inc., 102 B.R. 666 (Bankr. W.D. Tenn. 1989);
In re William A. Smith Constr. Co., 77 B.R. 124 (Bankr. N.D. Ohio 1987); In re St. Louis Globe-Democrat, Inc., 63
B.R. 131 (Bankr. E.D. Mo. 1985); In re Evans, 48 B.R. 46 (Bankr. W.D. Tex. 1985). However, the minority of courts
believe that the moving party should establish the grounds for appointment of a trustee a preponderance of the
evidence. Keeley & Grabanski Land P’ship v. Keeley (In re Keeley & Grabanski Land P’ship), 455 B.R. 153 (B.A.P.
8th Cir. 2011); In re Costa Bonita Beach Resort, 479 B.R. 14, 44 (Bankr. D.P.R. 2012); In re Veblen West Diary LLP,
434 B.R. 550 (Bankr. D.S.D. 2010); Tradex Corp. v. Morse, 339 B.R. 823 (D. Mass. 2006). The Bankruptcy Code is
silent on the issue.

                                                         12
 Case 16-27850         Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                   Desc Main
                                     Document      Page 13 of 21


 the court.” Marvel Entm’t, 140 F.3d at 472 (quoting Comm. of Dalkon Shield Claimants v. A.H. Robins

Co., 828 F.2d 239, 242 (4th Cir. 1987)). It is important to note that section 1104(a)(1) does not provide an

exhaustive list of “cause” for which a trustee may be appointed; but rather, it provides that the court shall

order the appointment of a trustee “for cause, including fraud, dishonesty, incompetence, gross

mismanagement of the debtor by current management . . . or similar cause . . .” See 11 U.S.C. § 102(3)

(providing that the terms “includes” and “including” are not limiting). Additional factors a court may use

to determine if “cause” exists include whether:

                (1) the alleged misconduct was material; (2) the debtor treated insiders and
                affiliated entities better or worse than other creditors and customers; (3)
                the debtor made pre-petition voidable preferences or fraudulent transfers;
                (4) the debtor was unwilling or unable to pursue causes of action belonging
                to the estate; (5) conflicts of interest on the part of management interfered
                with its ability to fulfill its fiduciary duties to the debtor; and (6)
                management engaged in self-dealing or squandering of corporate assets.

In re LHC, LLC, 497 B.R. 281, 292 (Bankr. N.D. Ill. 2013) (citing In re Intercat, Inc., 247 B.R. 911, 921

(Bankr. S.D. Ga. 2000)); accord Nartron Corp., 330 B.R. at 592. Although there is no Sixth Circuit

authority interpreting the scope of the provisions of 11 U.S.C. § 1104, there indeed are a number of appellate

courts that have ruled in this area. For example, the Third Circuit has found that intense, irreconcilable

conflicts and acrimony between the debtor and creditors can rise to the level of “cause” under 11 U.S.C. §

1104(a)(1). See Marvel Entm’t, 140 F.3d at 472-74 (concluding, among other things, that “there is no

likelihood of any cooperation between the parties in the near future” and finding sufficient cause under §

1104(a)(1) to appoint a Chapter 11 trustee to facilitate the case). In addition, the Fifth Circuit has upheld

the appointment of a Chapter 11 trustee under 11 U.S.C. 1104(a)(1) based on a finding of acrimony. See

Cajun Elec. Power Coop., Inc. v. Cent. Louisiana Elec. Coop., Inc. (In re Cajun Elec. Power Coop., Inc.),

74 F.3d 599, 600 (5th Cir. 1996) (adopting on rehearing the opinion of the dissent in 69 F.3d 746, 751 (5th

Cir. 1995)), cert. denied, 519 U.S. 808 (1996) (stating that acrimony is cause to appoint a trustee “when the

inherent conflicts extend beyond the healthy conflicts that always exist between debtor and creditor or . . .

when the parties ‘begin working at cross-purposes’”).



                                                     13
    Case 16-27850      Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                 Desc Main
                                     Document      Page 14 of 21


        In Marvel Entertainment, the Chapter 11 debtor in possession and the creditors had material

conflicts of interests, severe acrimony, and took dramatically different stances on many issues, citing,

among other things, the debtor in possession’s institution of several adversary proceedings. 140 F.3d at

473. The Third Circuit adopted the reasoning of the Fifth Circuit in Cajun Electric, 74 F.3d at 600 (adopting

dissent at 69 F.3d 751), which recognized that some debtor-creditor conflict is “deep-seeded” and so

inherent that proceeding like a typical Chapter 11 case is virtually impossible. Id. The Third Circuit held

that, given the fact that this is a complicated bankruptcy case coupled with strife-ridden history and

acrimony, the appointment of a trustee to act as a neutral and efficient fiduciary was appropriate under both

§ 1104(a)(1) or (a)(2). Id. at 475. It should be noted, however, that the Third Circuit expressly held that

“there is no per se rule by which mere conflicts or acrimony between debtor and creditor mandate the

appointment of a trustee.” Id. at 473. Instead, the Third Circuit stated that the court must look at the

circumstances of the case and such determination must be made on a case-by-case basis. Id.

        Mr. Thomas, joining with Mrs. Thomas, argue that the Creditors, also including TDOT, have not

meaningfully addressed any “cause” for the appointment of a Chapter 11 trustee and that “mere acrimony”

is not sufficient cause. This Court, however, disagrees under the totality of the particular facts and

circumstances existing in this case. Here, as in Marvel Entertainment, 140 F.3d at 473, and Cajun Electric,

74 F.3d at 600 (adopting dissent at 69 F.3d at 751), there is no reasonable likelihood of any cooperation

among the parties in the foreseeable future, and the parties have been working at cross-purposes since this

case was transferred to this Court. Simply put, the relationships here are very deeply-seeded with severe

acrimony. Mr. Thomas, the Creditors, and TDOT have substantial differences of opinion regarding the

outcome of the relevant matters before the Court. No party disputes that there is a long history of severe

acrimony among the interested parties in this case (i.e., Mr. Thomas, the Creditors, and TDOT). As

discussed above, the relationship among Mr. Thomas, the Creditors, and TDOT was contentious even prior

to the commencement of this Chapter 11 case. Moreover, this severe acrimony has been carried over into

this Chapter 11 case clearly impeding its success. Compare FED. R. BANKR. P. 1001 (“These rules shall be

construed, administered, and employed by the court and the parties to secure the just, speedy, and

                                                     14
 Case 16-27850         Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                 Desc Main
                                     Document      Page 15 of 21


 inexpensive determination of every case and proceeding.”). Over the course of approximately two and a

half years of litigation since the filing of Mr. Thomas’s Chapter 11 petition, these interested parties have

filed numerous Bankruptcy Rule 7001 adversary proceedings and Bankruptcy Rule 9014 contested matters

against each other, in addition to various related contested motions, and the bankruptcy court proceedings

have been hampered by numerous discovery disputes among these interested parties. See, for example,

Petit, 182 B.R. at 65 (affirming the appointment of a trustee due to, among others, the fact that “[t]he

postpetition proceedings [were] hampered by numerous discovery disputes” and reasoning that this “may

be the only way that the bankruptcy court can ensure that reorganization will proceed”). Like the above-

cited cases, “this is a large messy bankruptcy that promises to get worse without a disinterested

administrator at the helm.” Marvel Entm’t, 140 F.3d at 473 (citing Cajun Elec., 74 F.3d at 600 (adopting

dissent at 69 F.3d at 751)). This has been an unusual, atypical Chapter 11 case to say the least.

        Mr. Thomas also alleges that the Creditors have not demonstrated any change in circumstances

since the filing of the First Motion to give rise to the appointment of a Chapter 11 trustee; yet, this Court

must strongly disagree. For example, since the filing of the First Trustee Motion, Glankler Brown,

PLLC, counsel for Mr. Thomas, has withdrawn, and Mr. Thomas indicated that he would be hiring

new counsel. See Dkt. No. 461. Despite this indication, Mr. Thomas, not a known bankruptcy lawyer,

has since chosen to act pro se. In addition, and after almost two and a half years, no § 1125 disclosure

statement has been approved and a Chapter 11 plan has yet to be filed by Mr. Thomas, the Creditors,

or TDOT notwithstanding the fact that the exclusivity period aborted back in 2017. Further, there has

evidently not been any type of negotiation among Mr. Thomas, the Creditors, TDOT, and other parties

in interest, and it appears likely that there will be none given the exact history of this case and the

continued legalistic bickering. See Petit, 182 B.R. at 70 (finding that “[t]he tangled history of the[]

proceedings suggest[ed] that ‘friction’ will continue at an unacceptable level”). As such, for all of the

reasons mentioned above including the lengthy and severe acrimony among the parties, this Court finds




                                                     15
 Case 16-27850          Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                    Desc Main
                                      Document      Page 16 of 21


 that sufficient “cause” indeed exists here to cause the appointment of a Chapter 11 trustee under

11 U.S.C. § 1104(a)(1).

        Unlike § 1104(a)(1)’s mandatory provision, § 1104(a)(2) “envisions a flexible standard.” Marvel

Entm’t, 74 F.3d at 474. Section 1104(a)(2) expressly provides that the court shall order for the appointment

of a trustee in a Chapter 11 case if it is in the best interests of the creditors and the estate. “The flexible

standards embodied in § 1104(a) are intended to accommodate two goals: (1) facilitation of the debtor’s

reorganization; and (2) protection of the public interest and of creditors.” 7 COLLIER ON BANKRUPTCY ¶

1104.02[3][a] (16th ed. 2016) (citing H.R. 8200, 94th Cong. § 1104 (1978)). The “interests” standard

appears to be more of a balancing test; that is, whether the benefits to all interests of the estate that would

come from the appointment of a chapter 11 trustee outweigh the detriment of the estate. See In re

Microwave Products of America, Inc., 102 B.R. 666, 675 (Bankr. W.D. Tenn. 1989). Courts have

considered various factors when utilizing this balancing test, including: “(1) the trustworthiness of the

debtor; (2) the debtor’s past and present performance and prospect for rehabilitation; (3) whether the

business community and creditors of the estate have confidence in the debtor; and (4) whether the benefits

outweigh the costs.” LHC, 497 B.R. at 293 (citations omitted). It should be noted that “[a]ppointment of

a trustee under § 1104(a)(2) is within the sound discretion of the bankruptcy judge.” Id. (citations omitted).

        Mrs. Thomas interestingly alleges, and Mr. Thomas joins in, that the Creditors’ claims should be

subordinated under the Bankruptcy Code, resulting in the Creditors apparently being left with non-

pecuniary interests, and therefore giving rise to disregard their judicial liens and resulting interests for the

purposes of §§ 1104(a)(2) and 1109(b). More specifically, Mrs. and Mr. Thomas argue, notwithstanding

the Creditors' prepetition judicial liens arising out of final tort judgments, that the Creditors are not “parties

in interest” under §§ 1104(a) and/or 1109(b), and that only those whose pecuniary interests may be

adversely affected under § 1104(a)(2) may be considered. The test under § 1104(a)(2) regarding pecuniary

interests only gives standing to “person with a financial stake in the bankruptcy court’s order.” Morgenstern

v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 499 (6th Cir. 1990) (recognizing the Supreme



                                                       16
    Case 16-27850         Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                     Desc Main
                                        Document      Page 17 of 21


 Court’s “public interest” exception to the pecuniary interest test and finding that the United States Trustee

has proper standing when considering an appointment under § 1104).

           This Court has already ruled that Clear Channel and Tennison Brothers have valid claims based in

tort law and non-tort law. See Dkt. No. 525 (emphasis added). Moreover, this Court found that because

the Creditors had “claims” under 11 U.S.C. § 101(5), they also had proper standing to request the

appointment of a trustee under 11 U.S.C. §§ 1104(a)(1)-(2) and 1109(b). Id. (emphasis added). Further,

this Court accentuated the point that “the amount of the claim, even if de minimus, may create standing to

institute such actions.” Id. (emphasis added). Therefore, the Court strongly disagrees with the arguments

made by Mrs. and Mr. Thomas.

           The Court notes that in this Chapter 11 case there are approximately 600 docket entries that have

been made on the Court’s docket sheet in the main case, five adversary proceedings,8 and many Rule 9014

contested matters that have been made. However, very little time seems to have been devoted by Mr.

Thomas to a 11 U.S.C. § 1125 disclosure statement and 11 U.S.C. § 1121 plan. Instead, so much time has

been utilized by Mr. Thomas (debtor in possession) and certain interested parties, on traditional litigation

matters and not core bankruptcy matters. Moreover, much time, as noted, has been unfortunately devoted

to legalistic bickering. See, e.g., In re The Bible Speaks, 74 B.R. 511 (1987) (holding that legalistic

bickering between the debtor and creditors provided justification for the appointment of a chapter 11

trustee) (emphasis added).

           It also is noted that a Chapter 11 trustee is a disinterested party who serves as a fiduciary. Section

1104(d) of the Bankruptcy Code requires, in part, that the Chapter 11 trustee be a “disinterested person.”

See 11 U.S.C. § 1104(d). The Bankruptcy Code defines “disinterested person” as a person that:

                   (A) is not a creditor, an equity security holder, or an insider; (B) is not and
                   was not within 2 years before the date of the filing of the petition, a
                   director, officer, or employee of the debtor; and (C) does not have an
                   interest materially adverse to the interest of the estate or of any class of
                   creditors or equity security holders, by reason of any direct or indirect



8
    See Adv. Proc. Nos. 16-00260, 16-00261, 17-00157, 17-00158, and 18-00131.

                                                         17
    Case 16-27850       Doc 526       Filed 01/18/19 Entered 01/18/19 14:34:01                    Desc Main
                                      Document      Page 18 of 21


                 relationship to, connection with, or interest in, the debtor, or for any other
                 reason.

11 U.S.C. § 101(14). Here, neither Mr. Thomas nor Clear Channel, Tennison Brothers, or TDOT are

disinterested parties. These immediate, non-disinterested parties have been litigating for almost fifteen

years with no end in sight. A change is desperately needed in this case and estate administration and is

clearly warranted.

        A Chapter 11 trustee will provide an objective, dispassionate, and disinterested view, for example,

on Mr. Thomas’s objections to claims in addition to all the other pending and future contested matters and

adversary proceedings. “The need for a neutral party to mediate disputes between the debtor and its

creditors is ground for a trustee’s appointment.” In re The Bible Speaks, 74 B.R. 511, 513 (Bankr. D. Mass.

1987) (citing In re Bonded Mailings, Inc., 20 B.R. 781 (E.D.N.Y. 1982). In addition, “[w]hen significant

tensions are present among the parties . . ., appointment of a trustee may diffuse tensions . . . .” 7 COLLIER

ON BANKRUPTCY ¶ 1104.02[3][d] (16th ed. 2016).        Moreover, in these types of situations, the appointment

of a trustee may be essential to achieve successful plan negotiations and, ultimately, the reorganization of

the debtor. Marvel Entm’t, 140 F.3d at 475. Mrs. Thomas alleged that she is preparing to file a confirmable

creditor Chapter 11 plan, but one has yet to be filed. In addition, Mr. Thomas argued that the Creditors,

including TDOT, could file their own plan of reorganization, but have failed to do so; however, Mr.

Thomas, himself, has apparently not even made an effort to do so. A Chapter 11 trustee, of course, could

file a plan (and also act as a de facto mediator of sorts). Considering the high level of acrimony that exists

here and the amount of legalistic bickering that has taken place among the parties certainly makes the

appointment of a trustee in the best interests of all parties and the estate. See Petit, 182 B.R. at 70 (finding

for appointment of a trustee and stating that “[w]hile some degree of antagonism and animosity between

a debtor and creditors can be expected in any bankruptcy proceeding, it [can] reach[] a particular

intensity [] which [can] complicat[e] efforts to ‘reorganize’. . . .); see also The Bible Speaks, 74 B.R.

at 512 (stating that “friction [had] developed between the Debtor and the Creditors’ Committee which

threaten[ed] to engulf [the] estate in costly and legalistic bickering over the entire range of the

                                                      18
    Case 16-27850         Doc 526        Filed 01/18/19 Entered 01/18/19 14:34:01                      Desc Main
                                         Document      Page 19 of 21


 reorganization process”). Therefore, under 11 U.S.C. § 1104(a)(2), this Court finds that the appointment

of a Chapter 11 trustee is clearly called for and is otherwise in the best interests of the creditors and the

estate in this case – i.e., a trustee with full statutory powers, duties, and responsibilities.


                                                 CONCLUSIONS

         Based on the totality of the particular facts and circumstances and applicable law as discussed

above, this Court concludes that statutory grounds exist under both 11 U.S.C. § 1104(a)(1) and (2) for the

appointment of a disinterested Chapter 11 trustee. More specifically, this Court finds that proper “cause”

exists for the appointment of a Chapter 11 trustee with full powers, duties, and responsibilities and that the

appointment is in the interest of the creditors as well as other interests in the estate, including Mr. and Mrs.

Thomas. Thus, Clear Channel’s Renewed Motion for the appointment of a Chapter 11 trustee, which has

been joined by TDOT and Tennison Brothers, is hereby granted under both 11 U.S.C. § 1104(a)(1) and (2),

consistent with the above findings of fact and conclusions of law.

         Accordingly, based on the foregoing and consideration of the entire Chapter 11 case and its

prepetition and postpetition records as a whole, IT IS ORDERED AND NOTICE IS HEREBY GIVEN

that:

     1. “Clear Channel Outdoor Inc.’s Renewed Motion for Appointment of Chapter 11 Trustee” is

         GRANTED and the Chapter 11 trustee to be selected and appointed by the United States Trustee

         for Region 8 shall serve with full statutory duties, powers, and responsibilities.9

     2. The Bankruptcy Court Clerk shall cause a copy of this Order and Notice to be sent to the following

         interested persons:


                           William H. Thomas, Jr., Pro Se
                           13599 Perdido Key Drive, Unit T-SH2A
                           Pensacola, Florida 32507-4644
                           Debtor in Possession

9
 The United States Trustee requested, at the hearing on this Motion, to withdraw its “Motion to Dismiss or, in the
Alternative, Convert Chapter 11 Case to Case Under Chapter 7” if the Court decided to appoint a Chapter 11 trustee.
The Court will await the submission of the United States Trustee’s proposed order authorizing it to withdraw its earlier
motion to dismiss or convert this case from Chapter 11 to Chapter 7.

                                                          19
    Case 16-27850   Doc 526    Filed 01/18/19 Entered 01/18/19 14:34:01    Desc Main
                               Document      Page 20 of 21


                    Robert L. J. Spence, Jr., Esq.
                    Kristina A. Woo, Esq.
                    The Spence Law Firm
                    80 Monroe Avenue, Garden Suite One
                    Memphis, Tennessee 38103
                    Attorneys for Clear Channel Outdoor, Inc.

                    Kathy Baker Tennison, Esq.
                    8295 Tournament Drive, Suite 150
                    Memphis, Tennessee 38125
                    Attorney for Tennison Brothers, Inc.

                    Stuart B. Breakstone, Esq.
                    1661 International Place Drive, Suite 400
                    Memphis, Tennessee 38120
                    Attorney for Tennison Brothers, Inc.

                    Michael B. Willey, Esq.
                    Stuart F. Wilson-Patton, Esq.
                    Lorrie N. Hayes, Esq.
                    Office of the Attorney General
                    State of Tennessee
                    P.O. Box 20207
                    Nashville, Tennessee 37202
                    Attorneys for Tennessee Department of Transportation

                    Adam M. Langley, Esq.
                    Butler Snow, LLP
                    P.O. Box 171443
                    Memphis, Tennessee 38187
                    Attorney for Lynn Schadt Thomas

                    S. Keenan Carter, Esq.
                    Butler Snow, LLP
                    6075 Poplar Avenue, Suite 500
                    Memphis, Tennessee 38119
                    Attorney for Lynn Schadt Thomas

                    Paul A. Randolph, Esq.
                    Acting United States Trustee for Region 8
                    200 Jefferson Avenue, Suite 400
                    Memphis, Tennessee 38103

                    Sean M. Haynes, Esq.
                    Assistant United States Trustee for Region 8
                    200 Jefferson Avenue, Suite 400
                    Memphis, Tennessee 38103


                                              20
    Case 16-27850     Doc 526      Filed 01/18/19 Entered 01/18/19 14:34:01   Desc Main
                                   Document      Page 21 of 21


                        Barbara M. Zoccola, Esq.
                        Assistant United States Attorney
                        167 N. Main, Suite 800
                        Memphis, Tennessee 38103
                        Attorney for Internal Revenue Service

                        John J. Cook, Esq.
                        Kelly L. Hagy, Esq.
                        Walk Cook & Lakey, PLC
                        431 S. Main Street, Suite 300
                        Memphis, Tennessee 38103
                        Attorneys for City of Memphis




Additional courtesy and informational copies to:

                        Michael P. Coury, Esq.
                        Jessica Lynn Indingaro, Esq.
                        Glankler Brown, PLLC
                        6000 Poplar Avenue, Suite 400
                        Memphis, Tennessee 38119




                                                   21
